Exhibit 10.1

 

CTS CORPORATION

2014 PERFORMANCE AND INCENTIVE COMPENSATION PLAN

 

SECTION 1.  PURPOSE:  The purpose of the CTS Corporation 2014 Performance and
Incentive Compensation Plan is to provide certain employees of CTS Corporation
and its Affiliates and members of the Board with the opportunity to receive
stock-based and other incentive grants in order to attract, motivate and retain
qualified individuals and to align their interests with those of shareholders.

 

SECTION 2.  EFFECTIVE DATE:  The Plan will become effective as of May 21, 2014
(the “Effective Date”), subject to the approval of the shareholders in
accordance with the Company’s Bylaws and the laws of the State of Indiana at the
Annual Meeting to be held on May 21, 2014.  Unless sooner terminated as provided
herein, the Plan shall terminate on May 20, 2024.  After the Plan is terminated,
no future Awards may be granted under the Plan, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions.  Furthermore, no grants will be made on or after May 21, 2014 under
the Existing Plan, but outstanding awards granted under the Existing Plan will
continue unaffected following May 21, 2014.

 

SECTION 3.  DEFINITIONS:  As used in this Plan, unless the context otherwise
requires, each of the following terms shall have the meaning set forth below.

 

(a)                                 “Affiliate” shall mean any entity that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.

 

(b)                                 “Award” shall mean a grant of an Option,
SAR, Restricted Stock Award, Performance Award, Cash Incentive Award or Other
Stock Award pursuant to the Plan, which may, as determined by the Committee, be
in lieu of other compensation owed to a Participant.

 

(c)                                  “Award Agreement” shall mean an agreement,
certification, resolution or other type or form of writing or other evidence
approved by the Committee that evidences the terms and conditions of an Award
granted under the Plan.  An Award Agreement may be in an electronic medium, may
be limited to notation on the books and records of the Company and, unless
otherwise determined by the Committee, need not be signed by a representative of
the Company or a Participant.

 

(d)                                 “Board of Directors” or “Board” shall mean
the board of directors of the Company.

 

(e)                                  “Cash Incentive Award” shall mean a cash
award granted pursuant to Section 11.

 

(f)                                   “Change in Control” shall have the meaning
set forth in Section 15 of this Plan.

 

--------------------------------------------------------------------------------


 

(g)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time, and any references to a particular
section of the Code shall be deemed to include any successor provision thereto.

 

(h)                                 “Committee” shall mean the Compensation
Committee or such other committee of the Board of Directors, which shall consist
solely of two or more members of the Board who are “outside directors” within
the meaning of Section 162(m) of the Code, “non-employee directors” within the
meaning of Securities and Exchange Commission Rule 16b-3 promulgated under
Section 16 of the Securities Exchange Act of 1934, as amended, and independent
directors as defined by any applicable stock exchange rule or any such successor
provision thereto.

 

(i)                                     “Company” shall mean CTS Corporation, an
Indiana corporation.

 

(j)                                    “Covered Employee” shall mean a
Participant who is, or is determined by the Committee to be likely to become, a
“covered employee” within the meaning of Section 162(m) of the Code (or any
successor provision).

 

(k)                                 “Date of Grant” shall mean the date
specified by the Committee on which a grant of Options, SARs or Performance
Awards, or a grant or sale of Restricted Stock Awards or Other Stock Awards
pursuant to the Plan will become effective (which date will not be earlier than
the date on which the Committee takes action with respect thereto).

 

(l)                                     “Employee” shall mean an employee of the
Company or any Affiliate.

 

(m)                             “Exercise Price” shall mean an amount, as
determined by the Committee, at which an Option or SAR can be exercised by a
Participant, which amount shall not be less than the Fair Market Value of a
Share on the Date of Grant, unless such Option or SAR is granted pursuant to an
assumption or substitution of another Option or SAR in a manner that satisfies
the requirements of Section 424(a) of the Code.

 

(n)                                 “Existing Plan” shall mean the CTS
Corporation 2009 Omnibus Equity and Performance Incentive Plan.

 

(o)                                 “Fair Market Value” shall mean, as of a
given date, unless otherwise determined by the Committee, the closing sale price
for a Share as reported on a national securities exchange on such date if the
Shares are then being traded on such an exchange.  If no closing sale price was
reported for such date, the closing sale price on the last preceding day on
which such a price was reported shall be used.  If there is no regular public
trading market for the Shares, the Fair Market Value for a Share shall be the
fair market value of a Share as determined in good faith by the Committee.  The
Committee is authorized to adopt another fair market value pricing method,
provided such method is stated in the Award Agreement

 

2

--------------------------------------------------------------------------------


 

and is in compliance with the fair market value pricing rules set forth in
Section 409A of the Code.

 

(p)                                 “Incentive Stock Option” shall mean an
Option which is intended to meet the requirements set forth in Section 422 of
the Code or any successor provision.

 

(q)                                 “Nonqualified Stock Option” shall mean an
Option not intended to qualify as an Incentive Stock Option.

 

(r)                                    “Option” shall mean the right to purchase
Shares granted pursuant to Section 8, which may take the form of either an
Incentive Stock Option or a Nonqualified Stock Option and which shall not have a
term of more than 10 years.

 

(s)                                   “Other Stock Award” shall mean an Award of
Shares or Awards that are valued in whole or in part, or that are otherwise
based on, Shares, including but not limited to dividend equivalents or amounts
which are equivalent to any federal, state, local, domestic, or foreign taxes
relating to an Award, which may be payable in Shares, cash, other securities, or
any other form of property as the Committee shall determine, subject to the
terms and conditions set forth by the Committee and granted pursuant to
Section 12.

 

(t)                                    “Participant” shall mean an Employee or
non-employee member of the Board selected by the Committee to receive Awards
under the Plan.

 

(u)                                 “Performance Awards” shall mean Awards of
Performance Shares or Performance Units or Cash Incentive Awards.

 

(v)                                 “Performance Measures” shall mean any of the
following performance criteria, either alone or in any combination, and may be
expressed with respect to the Company or one or more operating units or groups,
as the Committee may determine:  free cash flow; earnings per share, diluted or
basic; earnings per share from continuing operations, diluted or basic; earnings
before interest and taxes; earnings before interest, taxes, depreciation, and
amortization; earnings from continuing operations; net asset turnover; order
intake; debt ratios; operating expense; inventory turns; net earnings; operating
earnings; gross or operating margin; gross margin percentage; return on equity;
capital expenditures; cost of quality; on-time delivery; return on net assets;
return on capital; return on investment; return on sales; net sales; sales
growth; market share; economic value added; cost of capital; expense reduction
levels; stock price; productivity; working capital; controllable working capital
and total shareholder return.  The Committee may grant Awards subject to
Performance Measures that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards.  Performance Measures applicable to any
Qualified Performance-Based Award to a Covered Employee must be based on one or
more, or a combination, of the Performance Measures listed in this paragraph. 
Performance Measures may be described in terms of Company-wide objectives or
objectives that are

 

3

--------------------------------------------------------------------------------


 

related to the performance of the individual Participant or of one or more of
the subsidiaries, divisions, departments, regions, functions or other
organizational units within the Company or its subsidiaries.  The Performance
Measures may be made relative to the performance of other companies or
subsidiaries, divisions, departments, regions, functions or other organizational
units within such other companies, and may be made relative to an index or one
or more of the Performance Measures themselves.

 

Additionally, Performance Measures may be defined to exclude certain types or
categories of extraordinary, unusual or non-recurring items; changes in
applicable laws, regulations or accounting principles; currency fluctuations;
discontinued operations; non-cash items, such as amortization, depreciation or
reserves; or any recapitalization, restructuring, asset impairment,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
split-up, combination, liquidation, dissolution, sale of assets, gain or loss on
asset sales, or other similar corporate transactions; provided, however, that
such action shall not be taken in the case of a Qualified Performance-Based
Award where such action would result in the loss of the otherwise available
exemption of the Award under Section 162(m) of the Code.  The Committee shall
provide how any Performance Measure shall be adjusted to the extent necessary to
prevent dilution or enlargement of any Award as a result of extraordinary events
or circumstances, as determined by the Committee, or to exclude the effects of
extraordinary, unusual, or non-recurring items; changes in applicable laws,
regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves; or
any recapitalization, restructuring, asset impairment, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, split-up, combination,
liquidation, dissolution, sale of assets, gain or loss on asset sales, or other
similar corporate transactions; provided, however, that such action shall not be
taken in the case of a Qualified Performance-Based Award where such action would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code.

 

(w)                               “Performance Share” shall mean an Award
denominated in Shares, which is earned during a Performance Period subject to
the terms and conditions as determined by the Committee and granted pursuant to
Section 11.

 

(x)                                 “Performance Period” shall mean, in respect
of a Performance Award, a period of time established by the Committee pursuant
to Section 7 at the end of which the achievement of one or more measurable
performance objectives established for a Performance Measure and relating to
such Performance Award are to be evaluated or measured.

 

(y)                                 “Performance Unit” shall mean an Award
denominated in units having a value in dollars or such other currency, as
determined by the Committee, which is earned during a Performance Period subject
to the terms and conditions as determined by the Committee and granted pursuant
to Section 11.

 

4

--------------------------------------------------------------------------------


 

(z)                                  “Plan” shall mean the Company’s 2014
Performance and Incentive Compensation Plan, as may be amended, or amended and
restated, from time to time.

 

(aa)                          “Qualified Performance-Based Award” shall mean any
Award or portion of an Award that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.

 

(bb)                          “Restricted Stock” shall mean an Award of Shares,
subject to such terms and conditions as determined by the Committee and granted
pursuant to Section 10, as to which neither the substantial risk of forfeiture
nor any prohibition on transfer has expired.

 

(cc)                            “Restricted Stock Award” shall mean an Award
consisting of Restricted Stock or Restricted Stock Units.

 

(dd)                          “Restricted Stock Unit” shall mean an Award
consisting of a bookkeeping entry representing the right to receive one Share or
an amount equivalent to the Fair Market Value of one Share, payable in cash or
Shares, and representing an unfunded and unsecured obligation of the Company,
except as otherwise provided by the Committee, subject to such terms and
conditions as determined by the Committee and granted pursuant to Section 10.

 

(ee)                            “Shares” shall mean shares of common stock,
without a par value, of the Company.

 

(ff)                              “Stock Appreciation Right” or “SAR” shall mean
an Award which represents the right to receive the difference between the Fair
Market Value of a Share on the date of exercise and an Exercise Price, payable
in cash or Shares, subject to such terms and conditions as determined by the
Committee and granted pursuant to Section 9 and which shall not have a term of
more than 10 years.

 

(gg)                            “Voting Power” shall mean at any time, the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of members of the Board in the case of the Company, or
members of the board of directors or similar body in the case of another entity.

 

SECTION 4.   ADMINISTRATION:  Subject to the express provisions of this Plan,
the Committee shall have authority to administer and interpret the Plan, to
interpret any Award Agreement, to prescribe, amend, and rescind rules and
regulations relating to the Plan and any Award Agreement, and to make all other
determinations deemed necessary or advisable for the administration of the
Plan.  Any determination by the Committee pursuant to any provision of the Plan
or of any Award Agreement will be final and conclusive.  No member of the
Committee will be liable for any such action or determination made in good
faith.  In exercising its discretion, the Committee may use such objective or
subjective factors as it determines to be appropriate in its sole discretion. 
To the extent permitted by law, the Committee may from time

 

5

--------------------------------------------------------------------------------


 

to time delegate all or any part of its authority under this Plan to a
subcommittee.  To the extent of any such delegation, references in this Plan to
the Committee will be deemed to be references to such subcommittee.  To the
extent permitted by law, the Committee may delegate to one or more of its
members or one or more officers of the Company the authority, subject to terms
and conditions as the Committee shall determine, to (a) designate Employees to
be recipients of Awards under the Plan and (b) determine the size of any such
Awards; provided, however, that:  (x) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an employee who is an
officer, member of the Board, or more than 10% beneficial owner of any class of
the Company’s equity securities that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934, as amended, as determined by the Board in
accordance with Section 16 of the Securities Exchange Act of 1934, as amended;
(y) the resolution providing for such authorization sets forth the total number
of Shares such officer(s) may grant; and (z) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.

 

SECTION 5.  SHARES AVAILABLE FOR AWARDS

 

(a)                                 Subject to adjustment as provided in
Section 5(g), the maximum number of Shares available for issuance under the Plan
shall be 1,500,000.

 

(b)                                 If any Shares issued pursuant to an Award
are forfeited, or an Award is forfeited, expires, or is otherwise terminated,
the Shares issued pursuant to, or subject to, such Award (as applicable) shall,
to the extent of such forfeiture, expiration, or termination, again be available
for Awards under the Plan.  Notwithstanding anything to the contrary contained
herein:  (i) if Shares are tendered or otherwise used in payment of the Exercise
Price of an Option, the total number of Shares covered by the Option being
exercised shall reduce the maximum number of Shares available under
Section 5(a); (ii) Shares withheld by the Company to satisfy the tax withholding
obligation shall count against the maximum number of Shares available under
Section 5(a); and (iii) the number of Shares covered by an SAR, to the extent
that it is exercised and settled in Shares, and whether or not all the Shares
covered by the Award are actually issued to the Participant upon exercise of the
SAR, shall be considered issued or transferred pursuant to the Plan.  In the
event that the Company repurchases Shares with Option proceeds, those Shares
will not be added to the maximum number of Shares available under Section 5(a). 
If, under the Plan, a Participant has elected to give up the right to receive
compensation in exchange for Shares based on Fair Market Value, such Shares will
not count against the maximum number of Shares available under Section 5(a).

 

(c)                                  Unless otherwise determined by the
Committee, Awards that are designed to operate in tandem with other Awards shall
not be counted against the maximum number of Shares available under
Section 5(a) in order to avoid double counting.

 

(d)                                 Notwithstanding the foregoing, the maximum
number of Shares that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate number of Shares stated in Section 5(a), subject to
adjustment as provided in

 

6

--------------------------------------------------------------------------------


 

Section 5(g) to the extent that such adjustment does not affect the ability to
grant or the qualification of Incentive Stock Options under the Plan.

 

(e)                                  To the extent any Award is settled in cash,
the number of Shares available for issuance under the Plan pursuant to
Section 5(a) shall be reduced by an amount equal to the quotient of: (i) the
dollar amount of such cash payment, reduced by any amount tendered by the
Participant or retained by the Company to satisfy tax withholding obligations in
connection with the Award; divided by (ii) the Fair Market Value of a Share on
the date of the cash payment.

 

(f)                                   Any Shares issued under the Plan shall
consist, in whole or in part, of authorized and unissued Shares, Shares
purchased in the open market or otherwise, Shares in treasury, or any
combination thereof, as the Committee or, as appropriate, the Board may
determine.

 

(g)                                  In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, or corporate transaction or event having an effect
similar to the foregoing, the Committee shall adjust the number and type of
Shares available for Awards under the Plan and Plan limits, the number and type
of Shares subject to outstanding Awards, and the Exercise Price with respect to
any Award, and Cash Incentive Awards, as is equitably required to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan.  In the case of any stock split, including a
stock split effected by means of a stock dividend, and in the case of any other
dividend paid in shares of the Company, such adjustments shall be made
automatically without the necessity of Committee action, on the customary
arithmetical basis. Any fractional Share resulting from an adjustment pursuant
to this Section 5(g) shall be disregarded. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Committee may
provide in substitution for any or all outstanding Awards under this Plan such
alternative consideration (including cash) as it may determine to be equitable
and may in connection therewith require the surrender of all or part of any
Award to be replaced in a manner that complies with Section 409A of the Code. 
In addition, for each Option or SAR with an Exercise Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Committee may in its sole discretion elect to cancel such Option
or SAR without any payment to the person holding such Option or SAR.

 

(h)                                 Subject to adjustment as provided in
Section 5(g), the number of Shares issued as Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units and Other Stock Awards (after
taking into account any forfeitures and cancellations) will not during the life
of the Plan in the aggregate exceed 1,500,000 Shares.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.  ELIGIBILITY:  The Committee from time to time may designate which
Employees and non-employee members of the Board shall become Participants under
the Plan.

 

SECTION 7.  CODE SECTION 162(m) AND OTHER PROVISIONS

 

(a)                                 This Section 7 is applicable to any
Qualified Performance-Based Award granted to a Covered Employee.  Performance
Measures applicable to any Qualified Performance-Based Award to a Covered
Employee must be based on one or more, or a combination, of the Performance
Measures.

 

(b)                                 Notwithstanding any other provision of the
Plan other than Section 5(g):

 

(i)                                     no Participant will be granted Options
or SARs, in the aggregate, for more than 500,000 Shares during any calendar
year;

 

(ii)                                  no Participant will be granted Qualified
Performance-Based Awards of Performance Shares for more than [300,000] Shares
during any calendar year; provided, however, that, if any other Qualified
Performance-Based Awards of Performance Shares are outstanding for such
Participant for a given calendar year, such Share limitation shall be reduced
for each such given calendar year by the Shares that could be received by the
Participant under all such Qualified Performance-Based Awards, divided, for each
such Qualified Performance-Based Award, by the number of full calendar years of
the Company applicable to each such outstanding Qualified Performance-Based
Award;

 

(iii)                               in no event will any Participant in any
calendar year receive a Qualified Performance-Based Award of Performance Units
having an aggregate maximum value as of their respective Dates of Grant in
excess of $3,000,000; provided, however, that, if any other Qualified
Performance-Based Awards of Performance Units are outstanding for such
Participant for a given calendar year, such dollar limitation shall be reduced
for each such given calendar year by the amount that could be received by the
Participant under all such Qualified Performance-Based Awards, divided, for each
such Qualified Performance-Based Award, by the number of full calendar years of
the Company applicable to each such outstanding Qualified Performance-Based
Award; and

 

(iv)                              in no event will any Participant in any
calendar year receive a Qualified Performance-Based Award that is a Cash
Incentive Award having an aggregate maximum value in excess of $3,000,000.

 

The limitations set forth in this Section 7(b) shall be subject to adjustment
under Section 5(g) of the Plan only to the extent that such adjustment does not
affect the status of any Qualified Performance-Based Award intended to satisfy
the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.  If an Option is granted in tandem with a SAR such
that

 

8

--------------------------------------------------------------------------------


 

exercise of the Option or SAR with respect to one Share cancels the tandem
Option or SAR, respectively, with respect to such Share, the tandem Option and
SAR with respect to such Share shall be counted as covering only one Share for
purposes of applying the limitation set forth in this Section 7(b).

 

(c)                                  Notwithstanding the foregoing, in no event
will any Participant who is a non-employee member of the Board receive in any
calendar year (i) Share-based awards under this Plan for, in the aggregate, more
than 30,000 Shares, and (ii) cash-based awards under this Plan having an
aggregate maximum value in excess of $500,000.

 

(d)                                 The Committee shall have the authority to
impose such other restrictions on Qualified Performance-Based Awards as it may
deem necessary or appropriate to ensure that such Qualified Performance-Based
Awards satisfy the requirements for “qualified performance-based compensation”
under Section 162(m) of the Code.

 

SECTION 8.   OPTIONS:  Subject to the terms and conditions of the Plan, the
Committee may grant Options to Participants on such terms and conditions as the
Committee may prescribe in an Award Agreement, including, but not limited to,
the Exercise Price; vesting schedule; method of payment of the Exercise Price;
treatment upon termination of employment; treatment upon certain corporate
transactions or events, including a Change in Control; and other terms and
conditions that the Committee may deem appropriate.  Options granted under this
Plan may not provide for any dividends or dividend equivalents thereon. 
Incentive Stock Options may only be granted to Participants who meet the
definition of “employees” under Section 3401(c) of the Code.

 

SECTION 9.   STOCK APPRECIATION RIGHTS:  Subject to the terms and conditions of
the Plan, the Committee may grant SARs to Participants on such terms and
conditions as the Committee may prescribe in an Award Agreement, including, but
not limited to, the Exercise Price; vesting schedule; form of payment; treatment
upon termination of employment; treatment upon certain corporate transactions or
events, including a Change in Control; and other terms and conditions that the
Committee may deem appropriate.  SARs granted under this Plan may not provide
for any dividends or dividend equivalents thereon.

 

SECTION 10.   RESTRICTED STOCK AWARDS:  Subject to the terms and conditions of
the Plan, the Committee may grant Restricted Stock Awards to Participants on
such terms and conditions as the Committee may prescribe in an Award Agreement,
including, but not limited to, the vesting schedule; purchase price, if any;
deferrals allowed or required; treatment upon termination of employment;
treatment upon certain corporate transactions or events, including a Change in
Control; and other terms and conditions that the Committee may deem
appropriate.  Any dividends or other distributions on Restricted Stock Awards
with restrictions that lapse as a result of the achievement of Performance
Measures will be deferred until and paid contingent upon the achievement of the
applicable Performance Measures.

 

9

--------------------------------------------------------------------------------


 

SECTION 11.   PERFORMANCE AWARDS:  Subject to the terms and conditions of the
Plan, the Committee may grant Performance Awards to Participants on such terms
and conditions as the Committee may prescribe in an Award Agreement, including,
but not limited to, the performance period; performance criteria; treatment upon
termination of employment; treatment upon certain corporate transactions or
events, including a Change in Control; and other terms and conditions that the
Committee may deem appropriate.  Any dividends or other distributions on
Performance Shares or Performance Units with restrictions that lapse as a result
of the achievement of Performance Measures will be deferred until and paid
contingent upon the achievement of the applicable Performance Measures. 
Notwithstanding anything in this Plan to the contrary, the Committee shall not
adjust Performance Shares or Performance Units, or Cash Incentive Awards, that
are Qualified Performance-Based Awards where such action would result in the
loss of the otherwise available exemption of the Award under Section 162(m) of
the Code.

 

SECTION 12.   OTHER STOCK AWARDS:  Subject to the terms and conditions of the
Plan, the Committee may grant Other Stock Awards to Participants on such terms
and conditions as the Committee may prescribe in an Award Agreement, including,
but not limited to, the vesting schedule, if any; purchase price, if any;
deferrals allowed or required; treatment upon termination of employment;
treatment upon certain corporate transactions or events, including a Change in
Control; and other terms and conditions that the Committee may deem
appropriate.  Any dividends or other distributions on Other Stock Awards with
restrictions that lapse as a result of the achievement of Performance Measures
will be deferred until and paid contingent upon the achievement of the
applicable Performance Measures.

 

SECTION 13.   PROHIBITION ON REPRICING:  Except in connection with a corporate
transaction or event described in Section 5(g) of the Plan, the terms of
outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Options or SARs, or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an Exercise Price that is less
than the Exercise Price of the original Options or SARs without shareholder
approval.

 

SECTION 14.   WITHHOLDING:  The Committee may make such provisions and take such
steps as it may deem necessary and appropriate for the withholding of any taxes
that the Company is required by law or regulation of any governmental authority,
whether federal, state, local, domestic, or foreign, to withhold in connection
with the grant, exercise, payment, or removal of restrictions of an Award,
including, but not limited to, requiring or permitting the Participant to remit
to the Company an amount sufficient to satisfy such withholding requirements in
cash or Shares or withholding cash or Shares due or to become due with respect
to the Award at issue.  In no event shall the Fair Market Value of Shares to be
withheld pursuant to this Section 14 to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.

 

SECTION 15.   CHANGE IN CONTROL:  For purposes of this Plan, except as may be
otherwise prescribed by the Committee in an Award Agreement, a “Change in
Control” will be deemed to have occurred upon the occurrence of any of the
following events:

 

10

--------------------------------------------------------------------------------


 

(a)                                 the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 25% or
more of the then Voting Power; provided, however, that the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company that is approved by the Incumbent Board (as defined
below); (ii) any acquisition by the Company or any Affiliate and any change in
the percentage ownership of the Voting Power of the Company that results from
such acquisition; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate; or (iv) any
acquisition by any Person pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of Section 15(c) below; or

 

(b)                                       individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a member of the Board subsequent to the Effective Date,
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of a majority of the directors then comprising the Incumbent
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual was
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)                                        consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), in each case, unless
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of the Voting Power
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 75% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions relative to each
other as their ownership immediately prior to such Business Combination of the
Voting Power, (ii) no Person (excluding the Company, any entity resulting from
such Business Combination, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, and (iii) at least a majority of the
members of

 

11

--------------------------------------------------------------------------------


 

the board of directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board providing for such Business Combination;
or

 

(d)                                       approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company, except pursuant
to a Business Combination that complies with clauses (i), (ii) and (iii) of
Section 15(c).

 

SECTION 16.   POSTPONEMENT OF ISSUANCE AND DELIVERY:  The issuance and delivery
of any Shares under this Plan may be postponed by the Company for such period as
may be required to comply with any applicable requirements under any applicable
listing requirement of any national securities exchange or any law or regulation
applicable to the issuance and delivery of Shares, and the Company shall not be
obligated to issue or deliver any Shares if the issuance or delivery of such
Shares shall constitute a violation of any provision of any law or regulation of
any governmental authority or any national securities exchange.

 

SECTION 17.   NO RIGHT TO AWARDS:  No Employee or member of the Board shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniform treatment of Employees or members of the Board under the Plan. The terms
and conditions of Awards need not be the same with respect to different
Participants.

 

SECTION 18.   NO RIGHT TO EMPLOYMENT OR DIRECTORSHIP:  The grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or an Affiliate or any right to remain as a member of the
Board, as the case may be. Termination of the services of an Employee or a
member of the Board shall not give rise to any liability or any claim under the
Plan, unless otherwise provided in the Plan or an Award Agreement.

 

SECTION 19.   NO RIGHTS AS A SHAREHOLDER:  A Participant shall have no rights as
a shareholder with respect to any Shares covered by an Award until the date of
the issuance of such Shares.

 

SECTION 20.   SEVERABILITY:  If any provision of the Plan or any Award is,
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction or Award, and the remainder of the Plan or such Award shall remain
in full force and effect.

 

SECTION 21.   NO TRUST OR FUND CREATED:  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent any person acquires a right to receive payments
from the Company or an Affiliate pursuant to an

 

12

--------------------------------------------------------------------------------


 

Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Affiliate.

 

SECTION 22.   HEADINGS:  Headings are given to the Sections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provisions thereof.

 

SECTION 23.   NONASSIGNABILITY:  Unless otherwise determined by the Committee,
no Participant or beneficiary may sell, assign, transfer, discount, or pledge as
collateral for a loan, or otherwise anticipate any right to payment under the
Plan other than by will or by the applicable laws of descent and distribution,
and in no event shall any Award granted under the Plan or such right to payment
be transferred for value.

 

SECTION 24.   INDEMNIFICATION:  In addition to such other rights of
indemnification as members of the Board or the Committee or officers or
employees of the Company or an Affiliate to whom authority to act for the Board
or Committee is delegated may have, such individuals shall be indemnified by the
Company to the maximum extent permitted by law and the Company’s Bylaws.

 

SECTION 25.   FOREIGN JURISDICTIONS:  The Committee may adopt, amend, or
terminate arrangements, not inconsistent with the intent of the Plan, to make
available tax or other benefits under the laws of any foreign jurisdiction to
Participants subject to such laws or to conform with the laws and regulations of
any such foreign jurisdiction.

 

SECTION 26.   TERMINATION AND AMENDMENT:  Subject to the approval of the Board
where required, the Committee may at any time and from time to time alter,
amend, suspend, or terminate the Plan in whole or in part; provided, however,
that no action shall be taken by the Board or the Committee without the approval
of shareholders that would

 

(a)                                 Increase the maximum number of Shares that
may be issued under the Plan, except as provided in Section 5(g);

 

(b)                                 Change the class of eligible Participants;

 

(c)                                  Permit the repricing of outstanding Options
or SARs, as provided in Section 13; or

 

(d)                                 require approval of the Company’s
shareholders under any applicable law, regulation, stock exchange listing rule,
or other rule.

 

Notwithstanding the foregoing, no termination or amendment of the Plan may,
without the consent of the applicable Participant, terminate or adversely affect
any right or obligation under an Award previously granted under the Plan, except
as necessary to comply with changes in law or accounting rules applicable to the
Company.

 

13

--------------------------------------------------------------------------------


 

SECTION 27.   COMPLIANCE WITH SECTION 409A OF THE CODE

 

(a)                                 To the extent applicable, it is intended
that this Plan and any grants made hereunder comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participants.  This Plan and
any grants made hereunder shall be administered in a manner consistent with this
intent.  Any reference in this Plan to Section 409A of the Code will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

(b)                                 Neither a Participant nor any of a
Participant’s creditors or beneficiaries shall have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under this Plan and grants hereunder may not be reduced
by, or offset against, any amount owing by a Participant to the Company or any
of its Affiliates.

 

(c)                                  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code),
(i) the Participant shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code in order to avoid taxes or penalties under Section 409A
of the Code, then the Company shall not pay such amount on the otherwise
scheduled payment date but shall instead pay it, without interest, on the first
business day of the seventh month after such six-month period.

 

(d)                                 Notwithstanding any provision of this Plan
and grants hereunder to the contrary, in light of the uncertainty with respect
to the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Plan and grants hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code.  In any case, a Participant shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on a Participant or for a Participant’s account in connection with
this Plan and grants hereunder (including any taxes and penalties under
Section 409A of the Code), and neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold a Participant harmless
from any or all of such taxes or penalties.

 

14

--------------------------------------------------------------------------------


 

SECTION 28.   APPLICABLE LAW:  This Plan shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to its
principles of conflict of laws.

 

SECTION 29.   DETRIMENTAL ACTIVITY AND RECAPTURE PROVISIONS:  Any Award
Agreement may provide for the cancellation or forfeiture of an Award or the
forfeiture and repayment to the Company of any gain related to an Award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time, if a
Participant, either (a) during employment or other service with the Company or
an Affiliate or (b) within a specified period after termination of such
employment or service, shall engage in any detrimental activity.  In addition,
notwithstanding anything in this Plan to the contrary, any Award Agreement may
also provide for the cancellation or forfeiture of an Award or the forfeiture
and repayment to the Company of any gain related to an Award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Securities Exchange
Act of 1934, as amended, and any applicable rules or regulations promulgated by
the Securities and Exchange Commission or any national securities exchange or
national securities association on which the Shares may be traded.

 

SECTION 30.   SHARE-BASED AWARDS IN SUBSTITUTION FOR AWARDS GRANTED BY OTHER
COMPANY:  Notwithstanding anything in this Plan to the contrary:

 

(a)                                 Awards may be granted under this Plan in
substitution for or in conversion of, or in connection with an assumption of,
stock options, stock appreciation rights, restricted stock, restricted stock
units or other stock or stock-based awards held by awardees of an entity
engaging in a corporate acquisition or merger transaction with the Company or
any subsidiary.  Any conversion, substitution or assumption will be effective as
of the close of the merger or acquisition, and, to the extent applicable, will
be conducted in a manner that complies with Section 409A of the Code. The Awards
so granted may reflect the original terms of the awards being assumed or
substituted or converted for and need not comply with other specific terms of
this Plan, and may account for Shares substituted for the securities covered by
the original awards and the number of shares subject to the original awards, as
well as any exercise or purchase prices applicable to the original awards,
adjusted to account for differences in stock prices in connection with the
transaction.

 

(b)                                 In the event that a company acquired by the
Company or any subsidiary or with which the Company or any subsidiary merges has
shares available under a pre-existing plan previously approved by stockholders
and not adopted in contemplation of such acquisition or merger, the shares
available for grant pursuant to the terms of such plan (as adjusted, to the
extent appropriate, to reflect such acquisition or merger) may be used for
Awards made after such acquisition or merger under the Plan; provided, however,
that Awards using such available shares may not be made after the date awards or
grants could have been made under the terms of the pre-existing plan absent the
acquisition or merger, and may

 

15

--------------------------------------------------------------------------------


 

only be made to individuals who were not employees or directors of the Company
or any subsidiary prior to such acquisition or merger.

 

(c)                                  Any Shares that are issued by, or that are
subject to any Awards that are granted by, or become obligations of, the Company
under Sections 30(a) or 30(b) above will not reduce the Shares available for
issuance or transfer under the Plan or otherwise count against the limits
contained in the Plan.  In addition, no Shares that are issued by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 30(a) or 30(b) above will be added to the maximum number of
Shares available under Section 5(a).

 

16

--------------------------------------------------------------------------------